 

EXHIBIT 10.2

 

FORM OF

 

FIRST AMENDMENT TO
INDEMNIFICATION AGREEMENT

 

THIS First Amendment to the Indemnification Agreement by and between EVOLVING
SYSTEMS, INC., a Delaware corporation (the “Company”), and        
                                              (“Indemnitee”) (the “Agreement”)
is effective as of January 1, 2008.

 

                WHEREAS, the Company and Indemnitee entered into the Agreement,
first effective as of
                                                      , 200    .

 

                WHEREAS, Section 19 of the Agreement permits amendment of the
Agreement in a writing signed by both parties.

 

                WHEREAS, the Company and Indemnitee desire to amend the
Agreement, to the extent necessary, to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the April 10, 2007, final regulations thereunder (collectively “Section 409A”)
and to make other changes set forth below.

 

                NOW, THEREFORE, in consideration of the mutual terms and
conditions described herein, the parties agree the Agreement is hereby amended
as follows:

 

                1.             Effective as of January 1, 2008, the Agreement is
hereby amended by adding a new Section 24, Section 409A, to read in its entirety
as follows:

 

24.          SECTION 409A.  The parties intend that any amounts payable and
benefits provided under this Agreement and the exercise of authority or
discretion hereunder by the Company or by Indemnitee shall be eligible for the
regulatory exception to the limitations imposed on deferred compensation by
Section 409A for certain indemnification arrangements described in Treas. Reg.
Section 1.409A-1(b)(10).  In the event, or to the extent, this exception is not
available, any amounts payable and benefits provided hereunder shall be paid to
Indemnitee at such date or a later day within the same calendar year, or, if
later, by the 15th day of the third calendar month following the date the
expenses are incurred by Indemnitee, and if applicable, any payments shall be
delayed for a period of six months following “separation from service” by
Indemnitee so as not to subject Indemnitee to the payment of additional taxes
and interest that may be imposed under Section 409A.  To the extent that any
amount payable or benefit provided under this Agreement would trigger the
additional tax or interest imposed under Section 409A, the Company and
Indemnitee agree to work together to modify the Agreement to the minimum extent
necessary to reasonably comply with the requirements of Section 409A, provided
that the Company shall not be required to assume any increased economic burden.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, the parties hereto have executed this
Indemnification Agreement as of the date first above written.

 

EVOLVING SYSTEMS, INC.

 

By:

 

 

 

Name:

 

Title:

 

 

Address:

Evolving Systems, Inc.

 

9777 Pyramid Ct., Suite 100

 

Englewood, CO 80112

 

AGREED TO AND ACCEPTED

 

 

INDEMNITEE

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------